DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-15 are presently pending.
Double Patenting Warning
Applicant is advised that should claim11 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CHIN et al., WO 2008018612 A1 hereinafter “CHIN”(see attached English translation pages -1- to -19-).
Regarding claim 1, CHIN discloses a system comprising: a wearable device having an interior surface and an exterior surface (see Figs. 1 and 2, 4 -5,  and/or 8 and 9,  fixing means “10” and/or “11”, page -6- 3rd para and page -7- first para) at least one ultrasonic transducer (“4”, “5” “27”, page -6- 3rd para, page -10- 6th para)  disposed on at least a portion of the interior surface of the wearable device (page -6- 3rd); wherein the at least one ultrasonic transducer is configured to detect a location corresponding to a low density bone site of a patient (page -7- 4th-6th para and page -10- 6th para, fracture location i.e., a low density bone site, is determined).
Regarding claim 2, see illustration Figs. 3, 5 and/or 9, control means “13” is operatively connected to and communicates with transducers “4” “5” and “27” (see e.g., page -9- last para).
Regarding claim 3, see page -7- 4th para and page -10- last two paras to page -11- first para, transducer “4”, “5” and “27” are assigned a location value (“feature value”).
Regarding claim 9, see Figs. 3, 5 and/or 9 and page -9- last para, power supply “17” as a built-in power source.
Regarding claims 11 and 14, see Figs. 1, 4 and/or 8 and page -6- 3rd para, ultrasonic propagation material “7” is a conductive material that minimizes impedance between the at least one ultrasonic transducer and the patient’s skin.
Regarding claim 12, see discussion in claim 1 above, the low bone density comprises a bone fracture. 
Regarding claim 13, since an osteotomy site and a bone fracture are both characterized with regions of low bone density, the system of CHIN is capable of detecting an osteotomy site that has a substantially similar low bone density as a bone fracture. 
Regarding claim 15, the recitation  “wherein the wearable device is manufactured using an additive manufacturing technique” is directed to a product by process limitation, see MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the product, i.e., wearable device reads on a belt as disclosed by CHIN, the process of additive manufacturing technique does not impart a structural limitation of the wearable device that would distinguish from the belt disclosed by CHIN.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CHIN as applied to claim 9.
Regarding claim 10, CHIN discloses the invention of claim 9 as discussed above but does not explicitly disclose wherein the built-in power source is a rechargeable battery, however, examiner takes Official Notice regarding a rechargeable battery as a well-known power supply for electronic device. Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to have modified the built-in power supply of CHIN with a rechargeable battery, to perform the same function of powering the device of CHIN. 
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over CHIN as applied to claim 1 above, and further in view of WEITZEL et al., US 20130345566 A1 hereinafter “WEITZEL”.
Regarding claims 4 – 6, CHIN does not explicitly disclose wherein the at least one ultrasonic transducer forms a one-dimensional array “1D” [claim 4] or a two-dimensional array “2D” [claim 5] and wherein the controller forms an image by stitching together data from the at least one transducer [claim 6] .  WEITZEL discloses in [0095] that the use a 1D or 2D arrays as art recognized alternatives for single transducer elements to acquire ultrasound data was known in the prior art, and wherein the ultrasound data can be used to form images by stitching [0115] in the same filed of endeavor of bone sonography and examination [0122]. 
In view of the foregoing, inasmuch as WEITZEL disclose a 1D array, 2D array and a single transducer as art recognized alternatives, it would have been obvious to one of ordinary skill in the exercise art at the time of filing the claimed invention, to substitute one for the other, In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982), in the instant case, substitute the single transducer of CHIN with a 1D array or a 2D array as taught by WEITZEL, to perform the same function of acquiring ultrasound data and use the data to form images of the bone by stitching the data together, for the added advantage of providing an image of the bone region being treated. 
Regarding claim 7, CHIN in view of WEITZEL discloses the invention of claim 5 as discussed above, CHIN discloses wherein the controller (control means “13”) is configured to determine a location of low bone density by analyzing the ultrasound data (page -7- 4th-6th para and page -10- 6th and 7th para) and use the at least one ultrasonic transducer to transmit ultrasonic waves at a therapeutic frequency to the location of the low bone density (page -7- 5th para).
Regarding claim 8, CHIN in view of WEITZEL discloses the invention of claim 5 as discussed above but does not explicitly disclose that the controller instructs the ultrasonic transducer to transmit ultrasonic waves at the therapeutic  frequency for a set interval of time. However, it is generally known to transmit therapeutic energy for treatment affects tissue being treated based on time to set a dose for treatment, as such, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have configured the controller to set a time of treatment according to a therapy treatment, for optimum treatment result. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793